DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2019 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first sub-group including a lens closest to the object side at one end of the first sub-group and a negative lens component closest to the object side at another end of the first sub-group.” However, it is unclear how the first sub-group can include two lenses that are “closest to the object side” and at different ends of the first sub-group. Specifically, if a lens is “closest to the object side at one end of the first sub-group” it is unclear how another lens can simultaneously be “closest to the object side” and “at another end of the first sub-group.” It is unclear whether the negative lens is intended to be the lens closest to the object side or a different lens at some location within the first sub-group. For the purposes of examination, any sub-group including at least a negative lens component will be interpreted as reading on the claimed limitation.
Claims 2-8 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 3 recites that “the positive lens component being a cemented lens made of a positive lens with a convex surface facing the object side and a negative lens, the negative lens component being one of a negative lens and a cemented lens.” However, it is unclear how such a positive lens component can 
Furthermore claim 3 recites that “a refractive index of material of the positive lens adjacent to the image side of the negative lens component closest to the object side.” However, it is unclear how a positive lens can be “adjacent to the image side of the negative lens component closest to the object side.” Specifically, only a single negative lens element is recited. Thus, it is unclear how there can be a negative lens component closest to the object side. Moreover, it is unclear how a positive lens could be adjacent to the image side of a lens but simultaneously closest to the object side.
For the purposes of examination, any sub-group including a positive lens cemented to a negative lens followed by a positive lens will be interpreted as reading on the claimed configuration and n12P will be interpreted as the refractive index of material of the positive lens on the image side of the negative lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda (Japanese Pub No. JP 2015-114366 A). All citations to Shioda are directed toward the English machine translation of the Japanese document, provided as a reference.
Regarding claim 1, Sioda teaches (See e.g. Figs. 6 and 31 – Examples 2 and 7) an imaging lens system comprising:
a first group (G1) having positive power (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016-0017, 0072-0075, and 0122-0125); and
a second group (G2) having positive power (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016, 0076-0079, and 0126-0129),
the first group (G1) and the second group (G2) being disposed in that order from an object side to an image side of the imaging lens system (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016-0017, 0072-0079, and 0122-0129),
the first group including a first sub-group (G1A) and a second sub-group (G1B) adjacent to the first sub-group on the image side, the first sub-group including a lens closest to the object side at one end of the first sub-group and a negative lens component closest to the object side at another end of the first sub-group (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016-0017, 0072-0075, and 0122-0125; See also Tables for Embodiments 2 and 7 in Paragraphs 0080 and 0130 showing the required lens configuration),

the second group being configured to be movable to the object side with a change in a distance between the first group and the second group during a change in a focus of the imaging lens system from infinity to close range (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016, 0076, and 0126), and
conditional expressions (1), (2), and (3) below are satisfied:
0.07 < f2/f1 < 0.4 (1) (See Table for Example 2: f2/f1 = 55.81/640.64 = 0.09, within Applicant’s claimed range; See Table for Example 7: f2/f1 = 63.99/223.63 = 0.29, within Applicant’s claimed range);
0.45 < f2/f2a < 0.7 (2) (See Table for Example 2: f2/f2a = 55.81/107.16 = 0.52, within Applicant’s claimed range; See Table for Example 7: f2/f2a = 63.99/123.14 = 0.52, within Applicant’s claimed range); and
f/R1aN < 1.85 (3) (See Table for Example 2: f/R1aN = 47.24/27.9 = 1.69; See Table for Example 7: f/R1aN = 48.5/26.59 = 1.82).
where f denotes a focal length of an entirety of the imaging lens system focused at infinity (See e.g. Tables for Examples 2 and 7 where f is given to be 47.24 and 48.5, respectively), f1 denotes a focal length of the first group (See e.g. Tables for Examples 2 and 7 where f1 is given to be 640.64 and 223.63, respectively), f2 denotes a focal length of the second group when the imaging lens system is focused at infinity (See Tables for Examples 2 and 7 where f2 is calculated from the values for surfaces to be 55.81 and 63.99, respectively), f2a denotes a focal length of the third sub-group when the imaging lens system is focused at infinity (See Tables for Examples 2 and 7 where f2a is given to be 107.16 and 123.14, respectively), and R1aN denotes a radius of curvature of a surface closest to the image side within the first sub-group (See Tables for Examples 2 and 7 where R1aN is given to be 27.9 and 26.59, respectively).
Sioda fails to explicitly disclose that 1.05 < f/R1aN < 1.55.

Sioda teaches controlling these values on R1aN and f such that “coma aberration and astigmatism generated on both surfaces are appropriately canceled to each other, resulting in good aberration correction” (Paragraph 0018) and such that “it is possible to obtain an effect of appropriately correcting various aberrations such as distortion in the first lens group G1” (Paragraph 0024). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Sioda to satisfy 1.05 < f/R1aN < 1.55 such that “coma aberration and astigmatism generated on both surfaces are appropriately canceled to each other, resulting in good aberration correction” and such that “it is possible to obtain an effect of appropriately correcting various aberrations such as distortion in the first lens group G1,” as taught by Sioda (Paragraphs 0018 and 0024), since the claimed ranges and the prior art ranges are close enough (i.e. the disclosed values of 1.69 and 1.82 are close enough to the upper bound of 1.55) that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Additionally, Sioda teaches in Examples 3-6 the imaging lens system having the claimed configuration (See e.g. Figs. 11, 16, 21, and 26; Paragraphs 0082-0089, 0092-0099, 0102-0109, and 0112-0119) and satisfying conditional expressions:
0.07 < f2/f1 < 0.4 (1) (Example 3: f2/f1 = 0.22; Example 4: f2/f1 = 0.23; Example 5: f2/f1 = 0.24; Example 6: f2/f1 = 0.32);
0.34 < f2/f2a < 0.7 (2) (Example 3: f2/f2a = 0.38; Example 4: f2/f2a = 0.35; Example 5: f2/f2a = 0.35; Example 6: f2/f2a = 0.42); and
f/R1aN < 1.70 (3) (See Examples 3-6 having values of 1.70, 1.67, 1.67, and 1.69, respectively).
Sioda’s Examples 3-6 fail to explicitly disclose that 1.05 < f/R1aN < 1.55 and 0.45 < f2/f2a < 0.7.
However, Sioda further teaches controlling R1aN to satisfy the condition 1.50 < |R1br/R1ar| < 6.00, where R1ar is R1aN and teaches controlling f to satisfy 0.5<|f/R1bf| < 1.50 (Paragraph 0016). Thus, Sioda teaches adjusting the values of R1aN and f within the range of 0.75*|R1br/R1bf| < f/R1ar < 6*|R1br/R1bf|. Given the disclosed values of R1br and R1bf, Sioda teaches that this range is effectively 0.75 < f/R1ar < 6.
Sioda teaches controlling these values on R1aN and f such that “coma aberration and astigmatism generated on both surfaces are appropriately canceled to each other, resulting in good aberration correction” (Paragraph 0018) and such that “it is possible to obtain an effect of appropriately correcting various aberrations such as distortion in the first lens group G1” (Paragraph 0024). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Examples 3-6 of Sioda to satisfy 1.05 < f/R1aN < 1.55 and 0.45 < f2/f2a < 0.7 such that “coma aberration and astigmatism generated on both surfaces are appropriately canceled to each other, resulting in good aberration correction” and such that “it is possible to obtain an effect of appropriately correcting various aberrations such as distortion in the first lens group G1” and “to improve various aberrations such as coma and sensitivity to manufacturing error while suppressing the size of the optical system,” as taught by Sioda (Paragraphs 0018, 0024, and 0041), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Moreover, Sioda teaches that these values are result-effective variables, and that varying these values has an effect on the overall result of correcting aberrations (Paragraphs 0016, 0018, 0024, and 0041). Thus, it would have been further obvious to modify the imaging lens system of Examples 3-6 of Sioda to achieve the claimed conditions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 2, Sioda teaches the imaging lens system according to claim 1, as above.
Sioda further teaches that conditional expression (4) below is satisfied:

where f denotes the focal length of the entirety of the imaging lens system focused at infinity, and fla denotes a focal length of the first sub-group (Paragraphs 0013 and 0037).
Sioda fails to explicitly disclose that -0.75 < f/f1a < -0.45.
However, Sioda further teaches modifying f and f1a within the disclosed range such that “it is possible to suppress the size of the optical system and correct various aberrations such as distortion while ensuring the effect of the first lens group G1 as a wand conversion lens” (Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Sioda to satisfy -0.75 < f/f1a < -0.45 such that “it is possible to suppress the size of the optical system and correct various aberrations such as distortion while ensuring the effect of the first lens group G1 as a wand conversion lens,” as in Sioda (Paragraph 0038), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 3, Sioda teaches the imaging lens system according to claim 1, as above.
Sioda further teaches that the second sub-group includes a positive lens component having positive power, a negative lens component, and a positive lens, which are disposed in that order from the object side to the image side, the positive lens component being a cemented lens made of a positive lens with a convex surface facing the object side and a negative lens (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016-0017, 0072-0075, and 0122-0125; See also Tables for Examples 2 and 7), the negative lens component being one of a negative lens and a cemented lens, wherein conditional expression (5) below is satisfied:
1.75 < n12P (See e.g. Table for Example 2: n12P = 1.883, within Applicant’s claimed range)

Regarding claim 4, Sioda teaches the imaging lens system according to claim 1, as above.
Sioda further teaches that the second group includes one or more negative lenses (See e.g. Figs. 6, 11, 16, 21, 26, and 31; Paragraphs 0010, 0016, 0076-0079, 0082-0089, 0092-0099, 0102-0109, 0112-0119, and 0126-0129; See also Tables for Examples 2-7), and wherein conditional expression (6) below is satisfied:
1.55 < n2GN < 1.62 (6) (See e.g. Table for Example 2: n2GN = 1.58; Example 6: n2GN = 1.60),
where n2GN denotes an average of refractive indexes of material of the one or more negative lenses in the second group (See e.g. Table for Example 2 where n2GN is given by the average of the refractive indices for surfaces 16 and 20, 1.64769 and 1.51742; See also Table for Example 6).
Additionally, Sioda teaches that the imaging lens system satisfies n2GN = 1.63 (See e.g. Table for Example 7) and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Example 7 of Sioda to satisfy 1.55 < n2GN < 1.62 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to select a desired material for appropriately correcting aberrations, as suggested by Sioda (Paragraphs 0001 and 0032-0033), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 5, Sioda teaches the imaging lens system according to claim 1, as above.

50 < ν2aP (7) (See e.g. Table for Example 2: v2ap = 54.67; Example 4: v2ap = 57.0; Example 5: v2ap = 55.4; Example 6: v2ap = 55.4);
where ν2aP denotes an average of Abbe numbers of material of the one or more positive lenses in the third sub-group (See Tables for Examples 2 and 4-6).
Regarding claim 6, Sioda teaches the imaging lens system according to claim 1, as above.
Sioda further teaches that the first sub-group includes a positive lens with a convex surface facing the object side and a negative lens, which are disposed in that order from the object side to the image side (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016-0017, 0072-0075, and 0122-0125; See also Tables for Examples 2 and 7), wherein conditional expressions (8) and (9) below are satisfied:
30 < νd11 < 50 (8) (See e.g. Table for example 2, first lens: vd11 = 32.32, within Applicant’s claimed range; Example 3: vd11 = 35.25); and
θgF11 > -0.002 x vd11 + 0.656 (9) (See e.g. Table for example 2 where the values for Nd and vd correspond to optical glass TAFd45 from Ohara which satisfies θgF11 = 0.595 > -0.002 x vd11 + 0.656; Example 2: θgF11 = 0.5822 > -0.002 x vd11 + 0.656), where
where vd11 denotes Abbe number of material of the positive lens closest to the object side within the first sub-group, and θgF11 denotes a partial dispersion ratio with respect to g line of the positive lens closest to the object side within the first sub-group (See e.g. Table for example 2 where the values for Nd and vd  for the first lens correspond to optical glass S-LAH98 from Ohara; see also Table for Example 3).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 7, Sioda teaches the imaging lens system according to claim 1, as above.
Sioda further teaches that the fourth sub-group includes an object-side cemented lens made of a negative lens and a positive lens and an image-side cemented lens made of a positive meniscus lens with a convex surface facing the image side and a negative lens, the object-side cemented lens and the image-side cemented lens being disposed in that order from the object side to the image side (See e.g. Figs. 6 and 31; Paragraphs 0010, 0016, 0076-0079, and 0126-0129; See also Tables for Examples 2 and 7), wherein conditional expressions (10), (11), and (12) below are satisfied:
νd22 > 55 (10) (See e.g. Table for Example 2: vd22 = 68.62, within Applicant’s claimed range);
θgF22 > -0.00162 x νd22 + 0.64 (11) (See e.g. Table for Example 2: θgF22 = 0.5440 > 0.5289 = -0.00162 x νd22 + 0.64); and
1.70 < n2P (12) (See e.g. Table for Example 2: n2P = 1.7725, within Applicant’s claimed range),
where vd22 denotes Abbe number of material of the positive lens of the object-side cemented lens (See e.g. Table for Example 2), θgF22 denotes a partial dispersion ratio with respect to g line of the material of the positive lens of the object-side cemented lens (See e.g. Table for Example 2 where the values for n and d correspond to optical glass FCD515 from Hoya, having θgF22 = 0.5440), and n2P denotes a refractive index of material of the positive meniscus lens of the image-side cemented lens (See e.g. Table for Example 2).
Regarding claim 8, Sioda teaches the imaging lens system according to claim 1, as above.
.
Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudoh et al. (U.S. Patent No. 8,369,030; hereinafter – “Sudoh”) in view of Shirasuna (U.S. Patent No. 9,417,436).
Regarding claim 1, Sudoh teaches (See e.g. Fig. 5 – Example 5) an imaging lens system comprising:
a first group (I) having positive power (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5); and
a second group (II) having positive power (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5),
the first group (I) and the second group (II) being disposed in that order from an object side to an image side of the imaging lens system (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5),
the first group (I) including a first sub-group (1F) and a second sub-group (1R) adjacent to the first sub-group on the image side, the first sub-group (1F) including a lens (L1) closest to the object side at one end of the first sub-group and a negative lens component (L2) closest to the object side at another end of the first sub-group (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5),
the second group (II) including a stop (S), a third sub-group (2F), and a fourth sub-group (2R) disposed in that order from the object side to the image side (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5),

conditional expressions (1), (2), and (3) below are satisfied:
0.07 < f2/f1 < 0.4 (1) (See Table 9 for Example 5: f2/f1 = 13.08/88.45 = 0.15, within Applicant’s claimed range);
0.45 < f2/f2a < 0.7 (2) (See Table 9 for Example 5: f2/f2a = 13.08/19.3 = 0.68, within Applicant’s claimed range); and
1.05 < f/R1aN < 1.55 (3) (See Table 9 for Example 5: f/R1aN = 6.00/5.10 = 1.18, within Applicant’s claimed range)
where f denotes a focal length of an entirety of the imaging lens system focused at infinity (See e.g. Table 9 for Example 5 where f1 is given to be 6.00), f1 denotes a focal length of the first group (See e.g. Table 9 for Example 5 where f1 is calculated to be 88.45 from the values of R, D, and N for surfaces 1-6), f2 denotes a focal length of the second group when the imaging lens system is focused at infinity (See e.g. Table 9 for Example 5 where f2 is calculated to be 13.08 from the values of R, D, and N for surfaces 7-15), f2a denotes a focal length of the third sub-group when the imaging lens system is focused at infinity (See e.g. Table 9 for Example 5 where f2a is calculated to be 19.3 from the values of R, D, and N for surfaces 7-13), and R1aN denotes a radius of curvature of a surface closest to the image side within the first sub-group (See e.g. Table 9 for Example 5 where R1aN is given by the value of surface 4, 5.100).
Sudoh fails to explicitly disclose that the stop is disposed between the third sub-group and the fourth sub-group and that the second group is configured to be movable to the object side with a change in a distance between the first group and the second group during a change in a focus of the imaging lens system from infinity to close range.

Shirasuna teaches this aperture stop between the third and fourth sub-groups and focusing by moving the second group to the object-side such that “the internal diameter of the aperture stop SP is reduced as much as possible” to provide a desired F number (C. 4, L. 4-20) and such that “the focusing is readily carried out from the infinity to the short distance with a small aberration variation due to the focusing, and a relatively small driving amount (movement amount)” (C. 4, L. 21-28) in order to “satisfactorily correct the sagittal coma flare while the large aperture ratio and the wide field angle are realized to obtain the high optical characteristic” (C. 1, L. 33-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Sudoh such that the aperture stop is between the third and fourth sub-groups and the second group moves to the object side as in Shirasuna such that “the internal diameter of the aperture stop SP is reduced as much as possible” to provide a desired F number and such that “the focusing is readily carried out from the infinity to the short distance with a small aberration variation due to the focusing, and a relatively small driving amount (movement amount)” in order to “satisfactorily correct the sagittal coma flare while the large aperture ratio and the wide field angle are realized to obtain the high optical characteristic,” as taught by Shirasuna (C. 1, L. 33-43; C. 4, L. 4-28), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Sudoh in view of Shirasuna teaches the imaging lens system according to claim 1, as above.
Sudoh further teaches that conditional expression (4) below is satisfied:
-0.75 < f/f1a < -0.45 (4) (See Table 9 for Example 5: f/f1a = 6.00/-8.33 = -0.72, within Applicant’s claimed range)
where f denotes the focal length of the entirety of the imaging lens system focused at infinity, and fla denotes a focal length of the first sub-group (See Table 9 for Example 5).
Regarding claim 4, Sudoh in view of Shirasuna teaches the imaging lens system according to claim 1, as above.
Sudoh further teaches that the second group includes one or more negative lenses (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5), and wherein conditional expression (6) below is satisfied:
1.55 < n2GN < 1.62 (6) (Table 9 for Example 5: n2GN = 1.59),
where n2GN denotes an average of refractive indexes of material of the one or more negative lenses in the second group (See Table 9 for Example 5).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens system of Sudoh to satisfy 1.55 < n2GN < 1.62 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to select a desired material for appropriately correcting aberrations, as suggested by Sioda (Paragraphs 0001 and 0032-0033), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 5, Sudoh in view of Shirasuna teaches the imaging lens system according to claim 1, as above.
Sudoh further teaches that the third sub-group includes one or more positive lenses and one or more negative lenses (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5), and wherein conditional expression (7) below is satisfied:
50 < ν2aP (7) (See Table 9 for Example 5: v2aP = 81.54);
where ν2aP denotes an average of Abbe numbers of material of the one or more positive lenses in the third sub-group (See Table 9 for Example 5).
Regarding claim 8, Sudoh in view of Shirasuna teaches the imaging lens system according to claim 1, as above.
Sudoh further teaches an imaging apparatus comprising the imaging lens system of claim 1 (See e.g. Fig. 5; C. 7, L. 29-60; C. 25, L. 61 – C. 26, L. 25; See also Table 9 for Example 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (U.S. PG-Pub No. 2018/0149842) teaches a mirrorless large-aperture ultra wide-angle lens having two groups with a first and second sub-group.
Harada et al. (U.S. Patent No. 8,416,512) teaches a wide-angle lens, imaging optical apparatus and digital equipment having first and second groups with four sub-groups.
Nakayama et al. (U.S. Patent No. 8,379,329) teaches an imaging optical system and camera having first and second groups with four sub-groups.
Ohashi et al. (U.S. Patent No. 8,018,663) teaches an image forming lens having first and second groups with four sub-groups.
Sato (U.S. Patent No. 7,663,816) teaches a wide-angle lens having first and second groups with sub-groups movable to the object side for focusing.
Kawakami et al. (U.S. Patent No. 7,619,833) teaches a lens system having first and second groups with four sub-groups.
Nagahama et al. (U.S. Patent No. 6,639,653) teaches a double telecentric objective lens having first and second groups with four sub-groups.
Sato (U.S. Patent No. 5,805,349) teaches a retrofocus type lens having two groups with first and second sub-groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896